DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed May 10, 2022.  Claims 43 and 44 have been amended.  Claims 41-50 are currently pending and are allowable.

             This application is a divisional of U.S. Patent Application No. 14/719183, filed May 21, 2015, which claims priority to U.S. Provisional Application No. 62/001912, filed May 22, 2014.


Withdrawal of Rejections:


	The rejection of claims 43 and 44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn.
	The rejection of claims 41-50 under 35 U.S.C. 103 as being unpatentable over Zhang et al., is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as claimed.  The closest prior art of record is Zhang et al. (US 2012/0244584, Published 2012 – Previously Presented).

Zhang et al. teach a method of obtaining polyunsaturated fatty acids (PUFAs), the method including: providing Thraustochytrium strains, including ONC-T18, which is the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 capable of producing PUFAs; providing a culture medium comprising one or more carbon sources, including fatty acids, lipids, glycerols, triglycerols, polyols, amino sugars, and carbohydrates including glucose; and culturing the Thraustochytrium strain deposited with the ATCC under accession number PTA-6245 in the medium under sufficient conditions to produce one or more PUFAs (Para. 20-21, 171; Example 14).  Carbon sources are included in the culture medium at a concentration of about 5 g/L to about 200 g/L (Para. 172), and culturing can be done via batch or continuous culturing (Para. 178).  
However, Zhang et al. do not teach or render obvious that culturing the Thraustochytrium microorganism includes cycling from greater than 200 g/L of the carbon source down to 0-20 g/L, which is less than 90% of the starting carbon source, before then adding greater than 200 g/L of the carbon source back into the culture medium.  Zhang et al. similarly utilizes strain PTA-6245, however there is no indication that PUFA production would be increased or optimized by a culture method that includes saturating, starving, and re-saturating the culture medium with the carbon source with the concentrations as currently claimed.  These limitations, when taken in conjunction with the whole of the claimed method, are not deemed to be taught or rendered obvious by the prior art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 41-50 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653